—In an action, inter alia, to determine the credit, if any, due the plaintiffs for maintenance payments, the plaintiff Difa Gorbatov appeals from so much of an order and judgment (one paper) of the Supreme Court, Queens County (Lisa, J.), dated April 12, 2000, as, upon granting the defendants’ motion to confirm the report of a Judicial Hearing Officer recommending that the complaint be dismissed, dismissed the complaint.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs payable by the plaintiff Difa Gorbatov to the defendants.
The Supreme Court properly dismissed the only two remaining causes of action in the complaint insofar as asserted by the plaintiff Difa Gorbatov based upon her refusal to proceed on the scheduled trial date (see, Ortolani v Town of Hempstead, 256 AD2d 451; Brown v Data Communications, 236 AD2d 499). Santucci, J. P., Altman, Florio and Adams, JJ., concur.